Case 1:20-cv-11002-WGY Document1 Filed 05/26/20 Page 1 of 7
Pro Se | (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Case No.

 

( Ae Ls 7 (to be filled in by the Clerk’s Office)
SON GA mM

Plaintiffts)
(Write the full name of each plaintiff who is filing this complaint.
Ef the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
) Jury Trial: (check one) [| Yes [No
)
)

=V- )
)
)
)
)
)
)
)

Amare Cudle AT

 

mo

So

. c S$

Amazow Seller Centra | a 2

ag =

Defendant(s) 2G -<

(Write the full name of each defendant who is being sued. If the oR S
names of all the defendants cannot fit in the space above, please 00

write “see attached” in the space and attach an additional page zo =

with the full list of names.) >O ==

OS S

. ai

4B

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

3dIgsdO SHYATO Ni
aad

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Cpe ston) RAL Mn, We Se
Street Address ae! CL, Lake MLA dc Bip.
City and County B)
State and Zip Code A/i/ oe ds
Telephone Number Gig - Y 4, y¥ a L3Y g

 

E-mail Address CLG kum $9 /0 yi Irv -— gir

B. The Defendant(s) 4 ( 4 ~ 43 5- 634 J

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11002-WGY Document1 Filed 05/26/20 Page 2 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
Defendant No. 1

 

 

 

 

 

 

Name Araneae Kiedle at Amptron Selle Cowra)
Job or Title (if known) Se |le—
Street Address Ho Tey Ave. MV. Geattle, Wa. AS? 64
City and County Seat ¢ : __
State and Zip Code WA, GAPploa
Telephone Number { (33K \ ‘25 _ “38? |

‘ t

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name a

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se | (Rev. 09/16) Complaint for a Civil Case
II.

Case 1:20-cv-11002-WGY SL tesALeneteatsicobouih 3 of 7
CAS V29P5 , NY $9036

Geweratl delivery
A408 - UF¥-634K

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

Basis for Jurisdiction

What is the basis for federal court jurisdiction? (check ail that apply)
[Federal question [A Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

y
a. If the plaintiff is an individual M6 J

The plaintiff, (name) ("frig stad Eun , is a citizen of the
State of (name) EPR pl \f

 

b. If the plaintiff is a corporation ¥ Se | (ee Caw rew\
The plaintiff, (name Amazin) Kind ly At fwpz°, is incorporated
under the laws of the State of (name) WA ,

 

and has its principal place of business in the State of (name)

WA,

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , 1S a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Il.

IV.

Case 1:20-cv-11002-WGY Document1 Filed 05/26/20 Page 4 of 7

 

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

YK im asking CA metn oF owe miflisw del Ine s

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

& Orestes Cem -Uainti Cl hve wos Veaeve ds ivy pny men 7 Lyon

Anatow Kindle Loe Salec of my Lille bok, TH shorte § Selling jw
Vall,

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

TL Capste Cham -Piaint  am askiyler I million dollars
ron pyres Sells Lor mine yowes. Plus ang Sut fering

ie Laue Psp PimtwT Cry Nin omnes, And [V.6CPaee 406 5
OQ ettimg i Alse cease and \esist Bro Se
Case 1:20-cv-11002-WGY Document1 Filed 05/26/20 Page 5 of 7
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

[HY 2, ine wen |-e- BUY O .
“At Vegas, Wd. 3G576
Genera \| ‘heliver

AA. 130-634"

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: s/| 4 | Qu
I

Signature of Plaintiff C sun ox. 47 v Se
Printed Name of Plaintiff Che S to rs) eA SOM hy ? RK. Se

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

Page 5 of 5
} 2 I e Live MOE BLT Document 1 Filed 05/26/20 wo [14 jos’

Lye FILED
Vija s) NU 3403S IN CLERKS OFFICE

2020 MAY 26 AM 10:52

U.S. DISTRICT COURT
DISTRICT OF MASS.

Ferber devvery
419-4 39-L34f

Com p [AjwT

L, My MAE 1S CaeSbow Kuyms DT cureenT cy Kesicle
Ww Las Jegag Neuadd. My marling addeess 15 JAI4 €.
hake peade BLVD. Las Vegns, Nevada B4030 Gerera
Dejvery, THE Ades § pre tainie ds Vs Comp avast
1S 360 HftavAed St. Dovchester, M4. O14,

THe Defewdaet is Amaton kedle ar Arn arep
Selle Copter, Address 4e10 Tor

seattle Wash. 78109. “Pv N.

ZTHIS (SA CASE where dre Pla lO ppd deLdant
Re side in di {Leren+ Shirhes' ped dhe MoNethe

Excreds A75,000.00. T would feet, qe

/ Anouwt
yur dichow Pleate |

leer Dues ty

3, My Clam Ra Als Amazon Kemdle at selle- Central
[Ss NOW pryment Loe boks sold freon 2oll um 41

QOXD. The bssle Wey pee Selle wrthout Ww
Ve {5 My pert, Ma bb. oar aphg carreabid joes

gold ow thei website. My dubno” wine i ¢

Cystow Hum of Fuum Pubhishive, My au bobs 9 —
qu roy (3 C004 writ with he US Copy OWts
0€F ic? |
gig Ly KeciiessecvdLed Bey Bocupsyt 11 Filed p5/26/20 Page 7 of 7

bus Vegas, ns 94830
Geer r} de livery

ZL wold like Gull eaymenT oe yurts sold Ppen
Qoll ip 2020, L wou ld AlSo (‘Ke Comper sat on fy

Sultering, F hom n/d pee ’ Totul Amo Vt
DF money T An See 18 IS Gwe mil (ro dollars
y Won | d alsp liKe CceAte And de s.st of We

Sale of mg autobiegraphy 0 Une AMtZoots
Kindle Pvegr in Website |

C reste fam
Vo Se
